Citation Nr: 1037780	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1965.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  The Veteran claims that he has current diagnoses 
of bilateral hearing loss and tinnitus that are related to 
military service.  Specifically, he states that his work in the 
U.S. Navy regularly exposed him to high levels of noise from 
aircraft.  This claim is consistent with the Veteran's DD-214, 
which states that the Veteran's military specialty was Aircraft 
Handling.  Accordingly, the competent evidence of record 
demonstrates that the Veteran was exposed to loud noises during 
military service.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (noting that a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, such as 
experiencing loud noises in service).

While the Veteran's July 1965 separation medical examination did 
not note any hearing loss, the only testing method used was the 
Whispered Voice Test.  While this method of testing constitutes 
competent medical evidence for VA purposes, its probative value 
is outweighed by a proper audiological examination that tests for 
puretone thresholds.  In this regard, the Veteran's May 1962 
entrance examination provides evidence which casts doubt on the 
accuracy of the hearing loss results listed on July 1965 
separation medical examination.  Specifically, the May 1962 
entrance examination listed the puretone thresholds, in decibels, 
for the Veteran's ears at 2000 Hertz and 4000 Hertz.  At 2000 
Hertz, the Veteran's puretone thresholds were 15 decibels, 
bilaterally, and at 4000 Hertz the Veteran's puretone thresholds 
were 35 decibels, bilaterally.  Prior to November 1967, 
audiometric test results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards must be 
converted to ISO-ANSI standards.  As a result, the Veteran's May 
1962 entrance examination must have its decibel thresholds 
adjusted upwards to allow for a proper evaluation.  This 
adjustment results in puretone thresholds, in decibels, of 40 
decibels, bilaterally, at 4000 Hertz.  This constitutes bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385 (2009).  
Accordingly, the Veteran's service treatment records show that he 
had bilateral hearing loss for VA purposes on entrance into 
military service, but not on separation from military service.  
These findings cast doubt on the accuracy of the Whispered Voice 
Test results given in the July 1965 separation medical 
examinaiton.

In addition, medical evidence of in-service symptoms is not 
required when the symptoms are such that a lay person's 
observations are competent evidence of their existence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology but 
not competent to establish medical etiology or render medical 
opinions.); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable, 
symptoms of disability."); Clyburn v. West, 12 Vet. App. 296, 301 
(1999) (stating that medical evidence is not required to 
demonstrate relationship between present disability and 
continuity of symptomatology if conditions are such that lay 
person's observations are competent).  Tinnitus and hearing 
impairment qualify as observable symptomatology.  Thus, the 
Veteran's testimony is competent evidence that he experienced 
tinnitus and impaired hearing during military service.

In addition, an August 2007 private medical report and a July 
2010 letter from a private audiologist both gave a diagnosis of 
bilateral sensorineural hearing loss.  Accordingly, there is 
competent evidence of record that the Veteran experienced 
in-service symptoms of bilateral hearing loss and tinnitus and 
that he has a current diagnosis of bilateral hearing loss.  
However, there is no medical evidence of record that discusses 
the etiology of the Veteran's audiological disorders.  As such, a 
medical examination is required to determine whether any hearing 
loss and tinnitus found was incurred in or aggravated by active 
military service.  38 C.F.R. §§ 3.159, 3.326 (2009); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
audiological examination to determine the 
etiology of any hearing loss and tinnitus 
found.  The claims file and a copy of this 
remand must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Specifically, the findings 
of puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, must be 
numerically reported and speech 
recognition must be derived using the 
Maryland CNC Test.  Following a review of 
the service and post-service medical 
records, the examiner must state whether 
any currently diagnosed bilateral hearing 
loss or tinnitus pre-existed military 
service.  If a disorder is found to have 
pre-existed military service, the examiner 
must state whether it was permanently 
aggravated beyond its natural progression 
by military service.  If any disorder is 
found not to have pre-existed military 
service, the examiner must state whether 
that disorder is directly related to the 
Veteran's military service.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


